USCA11 Case: 20-12788       Date Filed: 07/06/2021   Page: 1 of 7



                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-12788
                           ________________________

                       D.C. Docket No. 1:18-cv-24140-RAR

FRANCISCO LIRA,

                                                                  Plaintiff-Appellant,

                                       versus

ESSENTIA INSURANCE COMPANY,

                                                                Defendant-Appellee.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                   (July 6, 2021)

Before MARTIN, ROSENBAUM, and LUCK, Circuit Judges.

MARTIN, Circuit Judge:

      Francisco Lira appeals the District Court’s ruling denying his motion for

entitlement to attorney’s fees and costs under Southern District of Florida Local

Rule 7.3 (“Local Rule 7.3” or “the Local Rule”). Local Rule 7.3(a)(1) requires

motions for attorney’s fees and costs to be filed within 60 days of “the final
          USCA11 Case: 20-12788        Date Filed: 07/06/2021    Page: 2 of 7



judgment or order giving rise to the claim.” S.D. Fla. R. 7.3(a)(1). After careful

consideration and with the benefit of oral argument, we apply Local Rule 7.3(a)(1)

in this case and conclude that the District Court did not abuse its discretion in

denying Mr. Lira’s motion as untimely under that Rule. We therefore affirm.

                                           I

      In 2018, Mr. Lira sued Essentia Insurance Company (“Essentia”) in Florida

state court, alleging Essentia breached an insurance policy by failing to pay him

benefits after his car was stolen. Essentia removed the lawsuit to federal court.

The following year, the parties settled their dispute and filed a joint “Notice of

Settlement and Stipulation” in the District Court. In that filing, the parties

“stipulate[d] to [Mr. Lira’s] entitlement to reasonable attorneys’ fees and costs in

this matter and the Court retains jurisdiction to determine the amount of the same.”

The next day, on July 23, 2019, the District Court administratively closed the case.

In that order, the District Court told the parties they could request that the case be

reopened if the “expected” settlement fell through. The District Court also

“retain[ed] jurisdiction for purposes of determining the amount of fees and costs

due” to Mr. Lira.

      The parties were unable to agree on the amount of fees and costs, and Mr.

Lira moved to reopen the case on September 13, 2019 in order to determine that

amount. The following day, the District Court denied Mr. Lira’s motion to reopen


                                           2
           USCA11 Case: 20-12788           Date Filed: 07/06/2021       Page: 3 of 7



but invited Lira to file a motion for attorney’s fees and costs. Mr. Lira didn’t file

that motion. Instead, on October 8, 2019, Mr. Lira filed a “Request for Entry of

Judgment, or in the Alternative, Motion for Entitlement to Attorneys’ Fees and

Costs.” In Mr. Lira’s view, since the parties settled their dispute outside of court,

the correct process called for the District Court to enter an order affirming the

stipulation and entitling Lira to attorney’s fees and costs.

       The court viewed the called-for process differently. The magistrate judge

recommended that Mr. Lira’s motion be denied. According to the magistrate

judge, the District Court’s July 23, 2019 order, together with the parties’

stipulation that Mr. Lira was entitled to attorney’s fees and costs, was the order

giving rise to the claim for attorney’s fees and costs that “unequivocally triggered”

Local Rule 7.3(a)(1). The magistrate judge therefore applied the Local Rule’s 60-

day deadline and found that Mr. Lira’s motion was untimely because more than 60

days had passed since the District Court’s July 23, 2019 order. The District Court

adopted the magistrate judge’s report and recommendation over Mr. Lira’s

objections.1 This is Mr. Lira’s appeal.




       1
          The magistrate judge also recommended that Mr. Lira’s motion be denied on alternative
grounds under Local Rule 7.3, and the District Court adopted those as well. Because we hold
that the District Court did not abuse its discretion in denying Mr. Lira’s motion as untimely, we
do not consider the alternative reasons given for denying Lira’s motion.
                                                3
            USCA11 Case: 20-12788      Date Filed: 07/06/2021    Page: 4 of 7



                                           II

      Local Rule 7.3(a)(1) requires that motions for attorney’s fees and costs be

filed within 60 days of “the final judgment or order giving rise to the claim.” S.D.

Fla. R. 7.3(a)(1). Mr. Lira says the District Court erred in holding that Local Rule

7.3(a)(1) applies because there has not been a final judgment or order giving rise to

a claim for attorney’s fees and costs. And because the Local Rule does not apply,

he says the issue here is not whether he complied with its 60-day deadline.

Essentia, on the other hand, says the District Court’s July 23, 2019 order ratified

the parties’ stipulation that Mr. Lira was entitled to attorney’s fees and costs and

thus gave rise to the claim for attorney’s fees and costs. As such, Essentia argues

that Local Rule 7.3(a)(1) applies and says the District Court did not abuse its

discretion in denying Mr. Lira’s motion as untimely under the Local Rule’s 60-day

deadline.

      “We review a district court’s application of its local rules for an abuse of

discretion.” United States v. McLean, 802 F.3d 1228, 1233 (11th Cir. 2015). In

doing so, “[w]e give great deference to a district court’s interpretation of its local

rules.” Reese v. Herbert, 527 F.3d 1253, 1267 n.22 (11th Cir. 2008) (quotation

marks omitted) (alterations adopted). The Local Rule imposes a 60-day deadline

from “the entry of the final judgment or order giving rise to the claim” for

attorney’s fees and costs. S.D. Fla. R. 7.3(a)(1). The use of the disjunctive “or”


                                           4
          USCA11 Case: 20-12788        Date Filed: 07/06/2021    Page: 5 of 7



indicates that the terms “final judgment” and “order giving rise to the claim” have

separate meanings and that either is sufficient to trigger the Local Rule’s 60-day

deadline. See Herrera v. U.S. Att’y Gen., 811 F.3d 1298, 1301 (11th Cir. 2016)

(“The canons of construction ordinarily suggest that terms connected by a

disjunctive be given separate meanings.” (quotation marks omitted) (alterations

adopted)). This view of Local Rule 7.3(a)(1) makes good sense. Specifically, it

ensures that the Local Rule applies both in cases where there is a final judgment

and in cases where there is not a final judgment but still a claim for attorney’s fees.

See, e.g., Ofarrill v. MMDO Corp., 2020 WL 4003644, at *1 (S.D. Fla. July 15,

2020) (unpublished) (final judgment); PDVSA U.S. Litig. Tr. v. Lukoil Pan Ams.

LLC, 2019 WL 1258819, at *1 (S.D. Fla. Mar. 19, 2019) (unpublished) (order

granting motion for sanctions); Sun Capital Partners, Inc. v. Twin City Fire Ins.

Co., 2016 WL 1730610, at *3 (S.D. Fla. Apr. 26, 2016) (unpublished) (order

granting motion to compel).

      Mindful of the “great deference” given to a district court’s interpretation of

its local rules, we conclude that Local Rule 7.3(a)(1) applies in this case. See

Reese, 527 F.3d at 1267 n.22 (quotation marks omitted) (alteration adopted).

Specifically, we hold that the District Court’s July 23, 2019 order was the “order

giving rise to the claim” for attorney’s fees and costs. The parties first stipulated

that Mr. Lira was “entitle[d]” to attorney’s fees and costs and that the court


                                           5
           USCA11 Case: 20-12788           Date Filed: 07/06/2021       Page: 6 of 7



retained “jurisdiction to determine the amount of the same.” The District Court’s

July 23, 2019 order then implicitly ratified the parties’ stipulation as to entitlement

by stating that “[a]t the request of the parties” it would “retain jurisdiction for

purposes of determining the amount” of attorney’s fees and costs. Indeed, even

Mr. Lira admits that the district court’s July 23, 2019 order “acknowledged [his]

entitlement” to attorney’s fees and costs. Because the District Court approved Mr.

Lira’s entitlement to attorney’s fees and costs, the order thus gave rise to his claim

for such fees and costs and triggered the Local Rule. See S.D. Fla. R. 7.3(a)(1).

And while the District Court told the parties they could request that the case be

reopened if the “expected” settlement fell through, it is reasonable to interpret this

statement to mean that the parties’ settlement of the underlying claim may not have

been fully consummated. Nevertheless, this issue is distinct from Mr. Lira’s

entitlement to attorney’s fees and costs, which the parties expressly stipulated to

and the district court ratified.2




       2
          Mr. Lira also asserts that the District Court erred in applying Local Rule 7.3 to his
motion for entitlement to attorney’s fees and costs because his motion was not “filed pursuant to
Local Rule 7.3.” We conclude the District Court appropriately applied Local Rule 7.3 to his
motion. Even if Mr. Lira was moving only for entitlement to attorney’s fees and costs, the Local
Rule does not exclude such motions from its scope. Instead, it applies broadly to “motion[s] for
an award of attorneys’ fees and/or non-taxable expenses and costs.” S.D. Fla. R. 7.3(a). Indeed,
the Local Rule says that motions are required to set forth the grounds entitling the moving party
to attorney’s fees and costs, which indicates that the Local Rule does cover Mr. Lira’s motion,
however it may be construed. See S.D. Fla. R. 7.3(a)(2).
                                                6
          USCA11 Case: 20-12788       Date Filed: 07/06/2021    Page: 7 of 7



      Because we hold that Local Rule 7.3(a)(1) applies, we must now decide

whether the District Court abused its discretion in denying Mr. Lira’s motion as

untimely under the Local Rule’s 60-day deadline. See Quick, 993 F.2d at 798

(“We review a district court’s denial of an award of attorney’s fees for failure to

comply with the local rules under an abuse of discretion standard.”). We conclude

that the District Court did not abuse its discretion. The District Court’s July 23,

2019 order started Local Rule 7.3(a)(1)’s 60-day clock, so Mr. Lira had until

September 23, 2019 to file his motion for attorney’s fees and costs. But Mr. Lira

didn’t file a motion within that 60-day window and instead only filed the instant

motion on October 8, 2019. Therefore, the District Court did not make a clear

error of judgment in denying Mr. Lira’s motion as untimely. See Mann v. Taser

Int’l, Inc., 588 F.3d 1291, 1302 (11th Cir. 2009) (“In order to meet the abuse of

discretion standard, Plaintiffs bear the burden of showing that the district court

made a clear error of judgment.”).

      AFFIRMED.




                                          7